Order filed September 22, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00649-CV
                                   ____________

                         ENRIQUE TORRES, Appellant

                                         V.

         FIESTA MART, LLC F/K/A FIESTA MART, INC., Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-40407

                                    ORDER

      The notice of appeal in this case was filed August 17, 2016. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the clerk
of this court on or before October 7, 2016. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                    PER CURIAM